NATHAN, Judge.
The wife, petitioner in the circuit court, appeals a final judgment of dissolution of marriage; an order upon custody, support and alimony, possession of the marital domicile and attorney fees and costs; and an order denying motion for rehearing and new trial.
 The wife presents four points on appeal, but only one is deemed to be sufficiently meritorious to warrant discussion. The thrust of this point is that the court erred in awarding custody of the children to the husband without making inquiry of the children as to their own preferences. The record reflects that the wife did not call any of the children as witnesses or request that the court hold an in camera hearing with the children to determine their preferences. The record further reflects that sufficient evidence was presented before the chancellor to support granting custody of the children to the father. The case law in this jurisdiction indicates that the child’s preference may be considered by the court as a factor in the determination of the custody issue,1 but there *250is no authority to support the proposition that it is the controlling factor of the court’s decision, nor that it is even required to be considered.
The remaining points on appeal raised by the wife relate to the award of use and possession of the marital home to the husband; disposition of funds upon sale of the home at some future time; and insufficiency of amount of rehabilitative alimony. We have considered these issues and find them to be without merit.
For the reasons stated, the orders appealed are affirmed.
Affirmed.

. See Nixon v. Nixon, Fla.App.1968, 209 So.2d 878; Bruggisser v. Bruggisser, Fla.App.1970, 244 So.2d 518.